Citation Nr: 1226625	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with fracture of the L5 vertebra.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1985. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO).  The Veteran has since moved to South Carolina, and the Columbia RO has assumed jurisdiction over the claim.  

The Veteran and his now wife presented testimony at a video-conference hearing chaired by the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing has been associated with the claims folder.

This claim was previously before the Board in February 2011.  At that time, in addition to the issues above, the Board also considered whether the Veteran was entitled to increased ratings for a fracture of the left os calcis and for residuals of a left hand fracture.  The Board denied those issues, so they are no longer before the Board.  

With respect to the claims that remain on appeal, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board determines that further development remains necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted above, three issues remain before the Board, and the Board determines that further development is necessary before it can adjudicate these issues.

First, with respect to the Veteran's claim for an increased rating for his spine disability, in its February 2011 remand, the Board directed that the Veteran undergo a VA examination.  The Board specifically asked the examiner to comment as to whether the Veteran suffers incapacitating episodes as a result of his service-connected disability.  The examiner did not answer this question.  Thus, the Veteran's claim must be remanded in order that such an answer can be provided because the information requested is necessary to adjudicate this claim.  As such, the Board has no discretion and must remand this case.  Stegall.

As to the Veteran's hypertension claim, the Board directed that the RO obtain the Veteran's service treatment records.  In August 2011, the RO determined that the Veteran's complete service treatment records are not available.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Given these heightened obligations, the Board believes it prudent to remand the Veteran's claim for service connection in order that he may undergo a VA examination.  

Finally, with respect to the issue of entitlement to a TDIU, the Board asked that the examiner who performed the Veteran's spine examination comment on the impact that his disability has on his employment outlook.  Though such an opinion was offered, the Veteran has subsequently been service-connected for additional disabilities.  With the Board's action herein, the Veteran may be service-connected for additional disabilities or receive a higher rating.  Accordingly, the Board will remand the Veteran's claim for a TDIU in order that a new opinion may be offered regarding the Veteran's employment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA treatment records dated from March 2012 and thereafter should be obtained and associated with the claims folder.  

2.  Then scheduled the Veteran for an appropriate VA examination to determine the current nature and severity of the Veteran's low back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be conducted, including range of motion testing expressed in degrees and in relation to normal range of motion.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of his pain-free motion.  

In addition, the examiner should state whether the Veteran's spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  If he does suffer from such episodes, the examiner should state the frequency and duration of those episodes.  

The examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Scheduled for an appropriate VA examination to determine the etiology and/or onset of his claimed hypertension.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The examiner should then answer the following questions:

a) Does the Veteran currently suffer from hypertension?  Has he suffered from hypertension at any time during the course of his appeal?

b) Is the Veteran's current hypertension at least as likely as not related to his active service?  In formulating this opinion, the examiner is instructed that the Veteran's service treatment records are not available and that no negative inferences should therefore be made regarding the lack of in-service corroboration.

c) Is the Veteran's current hypertension at least as likely as not secondary to any of his service-connected disabilities (residual fracture of left os calcis, degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, adjustment disorder with depressed mood, and residuals of a left hand fracture)?  That is, is the Veteran's hypertension due to or the result of any of these disabilities, or have any of these disabilities aggravated (caused an increase in) his hypertension beyond the natural progression of the disease?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Following the above ordered development, obtain an opinion as to whether the Veteran's service-connected disabilities both individually and as a whole render him unable to secure or follow a substantially gainful occupation.  The claims file may be provided to either examiner who performed the above ordered examinations, or to a different examiner.  If it is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be promptly scheduled.

Regardless of who offers the opinion, the examiner is asked to review the Veteran's claims folder and note in his/her examination report that such a review was conducted.  The examiner should then state whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities (including residual fracture of left os calcis, degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, adjustment disorder with depressed mood, residuals of a left hand fracture, and - depending on the results of the examination - possibly hypertension).  The examination report must include a complete rationale for all opinions and conclusions expressed, including a consideration of the Veteran's particular education, training, and work history.  

5.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

